       Case 2:12-md-02323-AB Document 11442 Filed 07/20/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: NATIONAL FOOTBALL LEAGUE                    :       No.:2:12-md-02323-AB
PLAYERS’ CONCUSSION                                :
INJURY LITIGATION                                  :       MDL No. 2323
                                                   :
_______________________________________            :
                                                   :
THIS DOCUMENT RELATES TO:                          :
MICHAEL HAMLIN                                     :
                                                   :

                             NOTICE OF ATTORNEY’S LIEN

       Pursuant to the Amended Rules Governing Attorneys’ Liens adopted by the Court on

October 3, 2018, rules of procedure, and the executed Retainer Agreement between Petitioners

and Plaintiff, Petitioners, Gene Locks, Esquire, and Michael B. Leh, Esquire, of LOCKS LAW

FIRM, hereby notify this Court and all parties that they have a lien in this case for reasonable

attorney’s fees, plus expenses and costs, as set forth in the accompanying Petition to Establish

Attorney’s Lien.

                                            Respectfully Submitted,

                                            LOCKS LAW FIRM

Dated: July 20, 2021                By:     /s/ Gene Locks
                                            Gene Locks, Esquire (PA ID No. 12969)
                                            Michael B. Leh, Esquire (PA ID No. 42962)
                                            THE CURTIS CENTER
                                            601 Walnut Street, Suite 720 East
                                            Philadelphia, PA 19106
                                            (215) 893-0100
         Case 2:12-md-02323-AB Document 11442 Filed 07/20/21 Page 2 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: NATIONAL FOOTBALL LEAGUE                     :      No.:2:12-md-02323-AB
PLAYERS’ CONCUSSION                                 :
INJURY LITIGATION                                   :      MDL No. 2323
                                                    :
_______________________________________             :
                                                    :
THIS DOCUMENT RELATES TO:                           :
MICHAEL HAMLIN                                      :
                                                    :


                                CERTIFICATE OF SERVICE
        The undersigned does hereby certify that a true and correct copy of the foregoing Notice

of Attorney’s Lien was filed via the Electronic Case Filing System in the United States District

Court for the Eastern District of Pennsylvania, on all parties registered for CM/ECF in the

litigation.

                                            Respectfully Submitted,

                                            LOCKS LAW FIRM

Dated: July 20, 2021                 By:    /s/ Gene Locks
                                            Gene Locks, Esquire (PA ID No. 12969)
                                            Michael B. Leh, Esquire (PA ID No. 42962)
                                            THE CURTIS CENTER
                                            601 Walnut Street, Suite 720 East
                                            Philadelphia, PA 19106
                                            (215) 893-0100
